UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2008 MB FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 0-24566-01 36-4460265 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 800 West Madison Street, Chicago, Illinois 60607 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888) 422-6562 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events On January 14, 2008, MB Financial, Inc. issued the press release attached hereto as Exhibit 99, announcing the date, time and place of its upcoming annual meeting of stockholders. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99 Press Release dated January 14, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MB FINANCIAL, INC. Date: January 14, 2008 By:/s/ Jill E. York Jill E. York Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No.Description 99
